EXHIBIT 10.8

 

GOODWILL PROTECTION AGREEMENT

 

THIS GOODWILL PROTECTION AGREEMENT is made effective the 26th day of March,
2008, between APOTHECARYRX, LLC, an Oklahoma limited liability company (the
“Buyer”) and GARY NICHOLS, an individual (the “Seller”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Pharmacy Purchase Agreement dated effective
March 24, 2008, (the “Purchase Agreement”) among the Buyer, the Seller and
Pendergraft Drugs, Inc., the Buyer purchased the Seller’s pharmacy business
located in Oklahoma City, Oklahoma (the “Business”) for a sum in excess of
$550,000.00;

 

WHEREAS, the Seller has operated the Business for numerous years during which
time the Seller has built a strong patronage which is the predicate on which the
Seller’s Business is based;

 

WHEREAS, the Seller has partnered with the owner of Newt’s Discount Pharmacy
located at 102 W. Noble Ave., Guthrie, OK 73044 (“ND Pharmacy”) which pharmacy
is also being purchased by the Buyer at the same time as the Business; and

 

WHEREAS, to induce the Buyer to perform the Purchase Agreement and to protect
the goodwill purchased by the Buyer in the Business, the Seller has agreed to
execute, deliver and perform this Goodwill Protection Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1.             Noncompetition Covenant.  The Seller agrees as follows:

 

1.1.

 

For the five (5) year period beginning on the date of this Goodwill Protection
Agreement, the Seller agrees that the Seller, the Seller’s affiliates and any
person receiving a portion of the Purchase Price under the Purchase Agreement
will not undertake any plan, program or effort designed or intended to, directly
or indirectly, contract or provide, solicit or offer to prepare, dispense or
sell at retail any pharmacy, prescription or over the counter drugs or
pharmaceuticals (the “Pharmacy Services”) to any person and the family members
of any person, or any entity and the affiliates of any entity, who acquired
Pharmacy Services within the past five (5) years from the Business.

 

 

 

1.2.

 

For the five (5) year period beginning on the date of this Goodwill Protection
Agreement, the Seller agrees that the Seller, the Seller’s affiliates and any
person receiving a portion of the Purchase Price under the Purchase Agreement
will not, directly or indirectly, conduct any Pharmacy Business in Oklahoma
County, Oklahoma or Logan County, Oklahoma.

 

--------------------------------------------------------------------------------


 

1.3.

 

For the five (5) year period beginning on the date of this Goodwill Protection
Agreement, the Seller agrees that the Seller, the Seller’s parents,
subsidiaries, affiliates and shareholders and any person receiving a portion of
the Purchase Price under the Purchase Agreement will not, directly or
indirectly, conduct any Pharmacy Business within twenty (20) miles of the
location of the Business.

 

 

 

1.4.

 

For the five (5) year period beginning on the date of this Goodwill Protection
Agreement, the Seller agrees that the Seller, the Seller’s parents,
subsidiaries, affiliates and shareholders and any person receiving a portion of
the Purchase Price under the Purchase Agreement will not, directly or
indirectly, conduct any Pharmacy Business within twenty (20) miles of the
location of the ND Pharmacy.

 

For purposes of this Goodwill Protection Agreement, the term “Pharmacy Business”
means:  owning, managing, operating, controlling, engaging in or being connected
with as a partner, investor, stockholder, creditor, guarantor, advisor,
employee, independent contractor or consultant, the business of offering,
soliciting, conducting or providing Pharmacy Services.  The Seller’s employment
with the Buyer will not violate the terms of this Agreement.

 

2.             Separate Covenants.  This Goodwill Protection Agreement will be
deemed to consist of a series of separate covenants independent from any
provision of the Purchase Agreement.  The Seller expressly agrees that the
character, duration and geographical scope of this Goodwill Protection Agreement
are reasonable in light of the circumstances as existing on the date of this
Goodwill Protection Agreement.  However, should a determination nonetheless be
made by a court of competent jurisdiction at a later date that the character,
duration or geographical scope of this Goodwill Protection Agreement is
unreasonable in light of the circumstances as then existing or existing at the
execution of this Goodwill Protection Agreement, then it is the intention and
the agreement of the Seller and the Buyer that this Goodwill Protection
Agreement be construed by the court and given effect in such a manner as to
impose only the restrictions on the conduct of the Seller which are reasonable
in light of the circumstances as then existing and as are necessary to assure
the Buyer of the intended benefit of this Goodwill Protection Agreement.  If, in
any judicial proceeding, a court refuses to enforce all of the separate
covenants deemed included herein because, taken together such covenants are more
extensive than necessary to assure the Buyer of the intended benefit of this
Goodwill Protection Agreement, it is expressly understood and agreed between the
parties that those covenants not to be enforced in such proceeding will, for the
purpose of such proceeding, be deemed eliminated from the provisions hereof.

 

3.             Periodic Payments.  As additional consideration for the Seller’s
execution, delivery and performance of this Goodwill Protection Agreement, the
Buyer agrees to pay to the Seller sixty (60) monthly payments each in the amount
of $916.66.  The monthly payments will commence on May 1, 2008, and be made on
the 1st day of each month thereafter through and including April 1, 2013.  Each
such payment will be sent by regular mail to the addresses provided under
Paragraph 6.1 of this Goodwill Protection Agreement.  The Buyer will be in
default if (i) a monthly payment is not delivered to the Seller within five
(5) days of its due date and (ii) such payment has not been delivered ten
(10) days after the Buyer’s receipt of notice of non-payment.

 

4.             Default by Seller.  If the Seller fails to perform any obligation
contained in this Goodwill Protection Agreement, the Purchase Agreement or any
instrument entered into in connection

 

2

--------------------------------------------------------------------------------


 

therewith, the Buyer will serve written notice to the Seller specifying the
nature of such default and demanding performance.  If such default has not been
cured within five (5) business days after receipt of such default notice, the
Buyer will be entitled to demand specific performance, suspend performance of
any obligation under this Goodwill Protection Agreement, the Purchase Agreement
or any instrument entered into in connection therewith, or exercise all remedies
available at law or in equity.  Given the nature of the Pharmacy Business, the
parties acknowledge and agree that the goodwill sold by the Seller and purchased
by the Buyer cannot be protected if the provisions of this Goodwill Protection
Agreement are not strictly enforced.  Accordingly, the parties acknowledge and
agree that if there is a breach by the Seller of the provisions of this Goodwill
Protection Agreement, money damages alone will not be adequate and the Buyer
will be entitled to an injunction restraining the Seller from violating the
provisions of this Goodwill Protection Agreement.  In addition to the foregoing
and any other remedies available to the Buyer, at law or in equity, in the event
the Seller is in default and the Buyer is diligently pursuing a judicial remedy,
the periods specified in paragraphs 1.1, 1.2 and 1.3 will be tolled until the
conclusion of the judicial action (the “Tolling Period”) and such periods will
be automatically extended by the number of days elapsed during the Tolling
Period.  The remedies provided by this Goodwill Protection Agreement are
cumulative and will not exclude any other remedy to which a party might be
entitled under this Goodwill Protection Agreement.  In the event, a party elects
to selectively and successively enforce such party’s rights under this Goodwill
Protection Agreement, such action will not be deemed a waiver or discharge of
any other remedy.

 

5.             Default by Buyer.  If the Buyer defaults in the payments under
this Agreement or the Promissory Note delivered to the Seller pursuant to the
Purchase Agreement, then (i) the Seller’s obligations under this Agreement will
immediately terminate, (ii) the remaining payments due under paragraph 3 will be
accelerated and will be immediately due and payable, and (iii) the Seller may
exercise all remedies available at law or in equity to collect the remaining
balance due.

 

6.             Miscellaneous.  It is further agreed as follows:

 

6.1.

 

Notices.  Except as expressly provided herein, any notice, demand or
communication required or permitted to be given by any provision of this
Goodwill Protection Agreement will be in writing and will be deemed to have been
given and received when delivered personally or by telefacsimile, or on the date
following the day sent by overnight courier, or on the third (3rd) business day
after the same is sent by certified mail, postage and charges prepaid, directed
to the following addresses or to such other or additional addresses as any party
might designate by written notice to the other parties:

 

 

To the Buyer:

ApothecaryRx, LLC

 

 

C/o Mr. Lewis P. Zeidner, President

 

 

5500 Wayzata Boulevard, Suite 210

 

 

Golden Valley, Minnesota 55416

 

 

Fax:

(763) 647-1137

 

3

--------------------------------------------------------------------------------


 

 

With a copy to:

Michael Meleen, Esquire

 

Commercial Law Group, P.C.

 

210 Park Avenue, Suite 700

 

Oklahoma City, Oklahoma 73102

 

Fax:

(405) 232-5553

 

 

To the Seller:

Gary Nichols

 

1900 N. Classen Ave.

 

Oklahoma City, Oklahoma 73106

 

Fax:

(405) 310-2532

 

 

With a copy to:

Robert F. Morgan, Jr.

 

1900 NW Expressway, Suite 450

 

Oklahoma City, Oklahoma 73118

 

Fax:

(405) 840-5183

 

6.2.

 

Severability. If any clause or provision of this Goodwill Protection Agreement
is illegal, invalid or unenforceable under any present or future law, the
remainder of this Goodwill Protection Agreement will not be affected thereby. It
is the intention of the parties that if any such provision is held to be
illegal, invalid or unenforceable, there will be added in lieu thereof a
provision as similar in terms to such provisions as is possible and to be legal,
valid and enforceable.

 

 

 

6.3.

 

Entire Agreement. This Goodwill Protection Agreement, together with the Purchase
Agreement and the other instruments executed in connection therewith, constitute
the entire agreement between the parties with respect to the subject matter
hereof and there are no agreements, understandings, warranties or
representations except as set forth herein. Neither this Goodwill Protection
Agreement nor any of the provisions hereof can be changed, waived, discharged or
terminated except by an instrument signed by the party against whom enforcement
of the change, waiver, discharge or termination is sought.

 

 

 

6.4.

 

Attorneys’ Fees. If any party institutes an action or proceeding against any
other party relating to the provisions of this Goodwill Protection Agreement,
the party to such action or proceeding which does not prevail will reimburse the
prevailing party therein for the reasonable expenses of attorneys’ fees and
disbursements incurred by the prevailing party.

 

 

 

6.5.

 

Waiver. Waiver of performance of any obligation or term contained in this
Goodwill Protection Agreement by any party, or waiver by one party of the
other’s default hereunder will not operate as a waiver of performance of any
other obligation or term of this Goodwill Protection Agreement or a future
waiver of the same obligation or a waiver of any future default.

 

 

 

6.6.

 

Assignment. The Buyer may assign all or any portion of its rights hereunder to:
(a) any other entity or person which at any time controls or is under common
control with the Buyer, or (b) any entity or person which acquires all or any
portion of the Business.

 

4

--------------------------------------------------------------------------------


 

6.7.

 

Governing Law.  This Goodwill Protection Agreement will be interpreted,
construed and enforced in accordance with the laws of the State of Oklahoma,
regardless of any applicable principles of conflicts of law.

 

[Signature Pages Follow]

 

5

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO GOODWILL PROTECTION AGREEMENT

 

IN WITNESS WHEREOF, this Agreement has been executed by the parties effective
the date first above written.

 

 

 

/S/GARY NICHIOLS

 

GARY NICHOLS, individually

 

 

 

(the “Seller”)

 

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO GOODWILL PROTECTION AGREEMENT

 

IN WITNESS WHEREOF, this Agreement has been executed by the parties effective
the date first above written.

 

 

 

APOTHECARYRX, LLC,

 

 

an Oklahoma limited liability company

 

 

 

 

 

 

 

By

/S/LEWIS P. ZEIDNER

 

 

Lewis P. Zeidner, President

 

--------------------------------------------------------------------------------